—In an action to recover damages *295for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated August 3, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Phyllis A. Beck did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to come forward with sufficient admissible evidence to rebut the defendant’s initial showing that the allegedly injured plaintiff, Phyllis A. Beck, did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Amato v Psaltakis, 279 AD2d 439). Thus, the defendant’s motion for summary judgment dismissing the complaint was properly granted (see Licari v Elliott, 57 NY2d 230). Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.